United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 17, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-41568
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

VICTOR ESPINOSA-CONTRERAS,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 5:05-CR-1004-ALL
                       --------------------

Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

     Victor Espinosa-Contreras (Espinosa) appeals the 46-month

sentence of imprisonment imposed following his guilty plea

conviction for illegal reentry following deportation.      Espinosa

argues that the district court did not address all of the

sentencing factors listed in 18 U.S.C. § 3553(a) in imposing

sentence and did not address the reasons that Espinosa advanced

for a downward departure or variance from the Guidelines.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-41568
                                  -2-

     The Government argues that the court lacks jurisdiction to

review the district court’s discretionary denial of Espinosa’s

motion for a downward departure or variance.

     The court lacks jurisdiction to review a discretionary

decision not to depart downward from the guideline range.

However, the court must still determine whether the imposition of

a guideline sentence instead of a non-guideline sentence was

reasonable.     United States v. Nikonova, 480 F.3d 371, 375 (5th

Cir. 2007).

      Espinosa has demonstrated no error in the guidelines

computation, and the district court gave appropriate reasons for

the sentence.    We therefore give great deference to the sentence

imposed.   United States v. Mares, 402 F.3d 511, 520 (5th Cir.),

cert. denied, 126 S. Ct. 43 (2005).     Given Espinosa’s serious

prior drug conviction and his illegal return to the United States

after serving a 40-month sentence and being deported to Mexico,

and the deference due to the sentencing judge’s discretion, the

sentence imposed is not unreasonable.

     Espinosa’s constitutional challenge to 8 U.S.C. § 1326(b) is

foreclosed by Almendarez-Torres v. United States, 523 U.S. 224,

235 (1998).   Although Espinosa contends that Almendarez-Torres

was incorrectly decided and that a majority of the Supreme Court

would overrule Almendarez-Torres in light of Apprendi v. New

Jersey, 530 U.S. 466 (2000), we have repeatedly rejected such

arguments on the basis that Almendarez-Torres remains binding.
                          No. 05-41568
                               -3-

See United States v. Garza-Lopez, 410 F.3d 268, 276 (5th Cir.),

cert. denied, 126 S. Ct. 298 (2005).   Espinosa properly concedes

that his argument is foreclosed in light of Almendarez-Torres and

circuit precedent, but he raises it here to preserve it for

further review.

     AFFIRMED.